Order entered March 25, 2015




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-00134-CR
                                    No. 05-15-00135-CR

                               RAMON MILLER, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 204th Judicial District Court
                                  Dallas County, Texas
                    Trial Court Cause Nos. F10-16131-Q, F10-34161-Q

                                          ORDER
       The Court has before it appellant’s motion to establish a new timetable for the appeal.

Appellant asserts that although his motion for new trial was filed on September 9, 2013 and his

notice of appeal was filed on October 2, 2013, the notice of appeal was not forwarded to this

Court until counsel was appointed on January 30, 2015. We note that appellant filed a separate

motion in cause no. 05-15-00134-CR, which was previously granted. The clerk’s record has

been filed in that appeal, as well as the reporter’s record for both appeals. Accordingly, we

GRANT appellant’s motion in cause no. 05-15-00135-CR as follows.

       We ORDER the Dallas County District Clerk to file the clerk’s record in cause no. 05-

15-00135-CR (trial court no. F10-34161-Q) within FIFTEEN DAYS of the date of this order.
        We ORDER appellant to file his brief for both cases within FORTY-FIVE DAYS of the

date of this order.

        We DIRECT the Clerk to send copies of this order, by electronic transmission, to Felicia

Pitre, Dallas County District Clerk, and to counsel for all parties.

                                                       /s/    LANA MYERS
                                                              JUSTICE